                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CHRIS SACHJEN,

                      Plaintiff,                    Case No. 1:19-cv-334
v.                                                  Honorable Robert J. Jonker
COIUNTY OF CASS et al.,

                      Defendants.
____________________________/

                                    ORDER FOR SERVICE

              This is a prisoner civil rights action. Following an initial review of the complaint

pursuant to 28 U.S.C. §§ 1915(e) and 1915A and 42 U.S.C. § 1997e(c), to determine whether it

was frivolous, malicious, or failed to state a claim upon which relief can be granted or sought

monetary relief against a defendant that is immune from such relief, the Court issued an opinion

and order (ECF Nos. 7, 8), dismissing Defendants County of Cass and the Cass County Sheriff

Department. The Court concluded, however, that Plaintiff had stated a claim against Defendant

Unknown State Trooper (Unknown Party). The Court instructed that, within 90 days of the opinion

and order, Plaintiff must supply sufficient identifying information to permit service of the

complaint. In a letter dated July 3, 2019 (ECF No. 9), Plaintiff identified the Unknown Party as

Michigan State Trooper (unknown) Kowalk. Therefore:

              IT IS ORDERED that the Clerk shall substitute “Unknown Kowalk” for

“Unknown Party” in the case caption.

              IT IS FURTHER ORDERED that, together with a copy of this order, the Clerk

shall forward the complaint (ECF No. 1) and Plaintiff’s letter (ECF No. 9) to the U.S. Marshals
Service, which is authorized to mail a request for waiver of service to Defendant Kowalk in the

manner prescribed by Fed. R. Civ. P. 4(d)(2). If waiver of service is unsuccessful, summons shall

issue and be forwarded to the U.S. Marshals Service for service under 28 U.S.C. § 1915(d).

               IT IS FURTHER ORDERED that Defendant Kowalk shall file an appearance of

counsel (individual Defendants may appear pro se if they do not have counsel) within 21 days of

service or, in the case of a waiver of service, 60 days after the waiver of service was sent. Until

so ordered by the Court, no Defendant is required to file an answer or motion in response to the

complaint, and no default will be entered for failure to do so. See 42 U.S.C. § 1997e(g)(1). After

Defendant has filed an appearance, proceedings in this case will be governed by the Court’s

Standard Case Management Order in a Prisoner Civil Rights Case.



Dated: August 22, 2019                               /s/ Ray Kent
                                                     United States Magistrate Judge




                                                2
